Citation Nr: 0024041	
Decision Date: 09/11/00    Archive Date: 09/21/00

DOCKET NO.  99-08 556A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for asbestosis.

3.  Entitlement to an initial disability rating higher than 
10 percent for residuals of prostate cancer.

4.  Entitlement to an initial compensable disability rating 
for impotence.


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel

INTRODUCTION

The veteran had active military service from May 1958 to 
October 1961 and from July 1965 to June 1969, with additional 
unverified periods of inactive service until approximately 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied service connection for 
hearing loss and asbestosis; granted service connection for 
residuals of prostate cancer, with assignment of a 10 percent 
disability rating; and granted service connection for 
impotence, with assignment of a zero percent (noncompensable) 
disability rating.  The Board notes that the April 1999 
rating decision did award the veteran special monthly 
compensation based on loss of use of a creative organ.

A September 1999 rating decision granted service connection 
for an adjustment disorder with depressed mood, with 
assignment of a 10 percent disability rating.  The veteran 
filed a notice of disagreement in November 1999, and a 
statement of the case was issued in January 2000.  As the 
veteran has not, as of this date, perfected an appeal to the 
Board as to the assignment of a 10 percent disability rating 
for his psychiatric disorder, the Board does not have 
jurisdiction to consider this issue.  See 38 C.F.R. 
§§ 20.200, 20.202, and 20.302(b) (1999).

As discussed below, the claim for service connection for 
asbestosis is being REMANDED because it is well grounded and 
additional development is needed. 


FINDINGS OF FACT

1.  The veteran does not currently have a hearing loss 
disability in the right ear as defined by applicable law, and 
the claim for service connection for right ear hearing loss 
is not plausible.

2.  There is no competent medical evidence showing the 
development of hearing loss during the veteran's active 
service or within the year after his separation from service.

3.  There is no competent medical evidence showing that the 
current decreased hearing acuity in the left ear is related 
to disease or injury incurred during service, and the claim 
for service connection for left ear hearing loss is not 
plausible.

4.  The medical evidence shows a current diagnosis of 
asbestosis.  The veteran has submitted competent lay evidence 
that he was exposed to asbestos during service, and the 
diagnosis of asbestosis was based, at least in part, on such 
a history.  

5.  The claim of entitlement to service connection for 
asbestosis plausible.

6.  The veteran's claims for higher ratings for residuals of 
prostate cancer and impotence are plausible, and the RO has 
obtained sufficient evidence for correct disposition of these 
claims.

7.  The veteran completed treatment for his prostate cancer 
in 1996, with no clinical evidence of recurrence or 
metastasis.  The residuals of the prostatectomy are 
manifested by "mild" urinary frequency consisting of 
nocturia approximately 1-2 times per night, slight "stress" 
incontinence, and occasional leakage.

8.  The veteran has sexual impotence without deformity of the 
penis.


CONCLUSIONS OF LAW

1.  The claim for service connection for hearing loss is not 
well grounded, and there is no statutory duty to assist the 
veteran in developing facts pertinent to this claim.  
38 U.S.C.A. § 5107 (West 1991).

2.  The claim for service connection for asbestosis is well 
grounded, but VA has not satisfied its statutory duty to 
assist the veteran in developing facts pertinent to this 
claim.  38 U.S.C.A. §§ 5103 and 5107(a) (West 1991); 
38 C.F.R. § 3.103 (1999).

3.  The veteran's claims for higher disability ratings for 
residuals of prostate cancer and impotence are well grounded, 
and VA has satisfied its duty to assist him in developing 
facts pertinent to these claims.  38 U.S.C.A. §§ 5103 and 
5107(a) (West 1991); 38 C.F.R. § 3.103 (1999).

4.  The criteria for an initial disability evaluation in 
excess of 10 percent for residuals of prostate cancer have 
not been met.  38 U.S.C.A. §§ 1155 and 5107 (West 1991); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.7, and 4.115a and b, Diagnostic 
Code 7528 (1999).

5.  The criteria for an initial compensable disability rating 
for sexual impotence are not met.  38 U.S.C.A. §§ 1155 and 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.20, 4.31 
and 4.115b, Diagnostic Code 7522 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence of record, which 
consists of the veteran's service medical records dated from 
1958 to 1988; his contentions, including those raised at a 
personal hearing in 1999; a statement from his wife, as well 
as her testimony provided at the 1999 hearing; VA medical 
records for outpatient treatment in 1999; reports of VA 
examinations conducted in 1998 and 1999; and private medical 
records from Michael May, M.D., Gardner Fletcher, M.D., 
Hattiesburg Clinic, Dianon Systems, Inc., and Forrest General 
Hospital.  The evidence pertinent to each issue on appeal is 
discussed below.


A.  Legal criteria concerning service connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131; 
38 C.F.R. § 3.303(a).  It is the responsibility of a person 
seeking entitlement to service connection to present a well-
grounded claim.  38 U.S.C.A. § 5107 (West 1991).

A well-grounded claim is a "plausible claim, one which is 
meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A claim for 
service connection requires three elements to be well 
grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied, 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); aff'd 78 F.3d 604 
(Fed.Cir. 1996) (table).  Generally, the Board should 
consider only the evidence that is or may be favorable to the 
claim in deciding whether it is well grounded.  See Arms v. 
West, 12 Vet. App. 188, 195 (1999) (noting that generally 
"only the evidence in support of the claim is to be 
considered and generally a presumption of credibility 
attaches to that evidence in order to decide whether or not 
any VA claimant has sustained the claimant's burden of 
submitting a well-grounded claim under section 5107(a)") 
(emphasis in original).

1.  Hearing loss

Service connection may also be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a legally-established period of time after 
service must have had their onset in service.  38 U.S.C.A. 
§§ 1110, 1112, 1131 and 1137; 38 C.F.R. §§ 3.303, 3.304, 
3.307 and 3.309(a).  Service connection for sensorineural 
hearing loss may be established based on a legal presumption 
by showing that it manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307 and 
3.309; see Under Secretary for Health letter (October 4, 
1995) (It is appropriate for VA to consider sensorineural 
hearing loss as an organic disease of the nervous system and, 
therefore, a presumptive disability.)

With respect to hearing loss, VA has specifically defined 
what is meant by a "disability" for the purposes of service 
connection.  38 C.F.R. § 3.385.  ("[I]mpaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.").

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  38 C.F.R. § 3.385 does not prevent a claimant from 
establishing service connection on the basis of post-service 
evidence of hearing loss related to service when there were 
no audiometric scores reported at separation from service.  
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  This 
regulation also does not necessarily preclude service 
connection for hearing loss that first meets the regulation's 
requirements after service.  Hensley v. Brown, 5 Vet. App. 
155, 159 (1993).  Thus, a claimant who seeks to establish 
service connection for a current hearing loss disability must 
show, as is required in a claim for service connection for 
any disability, that a current hearing disability is the 
result of an injury or disease incurred in service, the 
determination of which depends on a review of all the 
evidence of record including that pertinent to service.  38 
U.S.C.A. § 1110; C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. 
App. at 159-60.

The veteran's service medical records covering his period of 
active duty show no complaints of decreased hearing acuity, 
and the veteran's hearing was reported as normal (15/15 
bilaterally for whispered and spoken voice) on the 1961 and 
1969 separation examinations.  On Reports of Medical History 
completed in 1973, 1974, 1975, 1976, 1978, 1980, 1983, 1984, 
1986, 1987, and 1988, he denied having any difficulty with 
hearing loss.  On the Report of Medical History completed in 
1981, he indicated that he did not know if he had hearing 
loss.  On the Reports of Medical Examinations conducted in 
1973, 1975, 1976, 1977, and 1978, the veteran's hearing was 
reported as normal (15/15 bilaterally for whispered and/or 
spoken voice).  Audiograms conducted in 1974, 1986, and 1987 
showed essentially normal findings through 4000 Hertz, see 
Hensley, 5 Vet. App. at 157 (threshold for normal hearing is 
from zero to 20 decibels), with the exception of findings of 
25 decibels at 4000 Hertz for the left ear.

Upon VA examination in December 1998, the veteran reported 
"longstanding" hearing difficulties and a history of noise 
exposure during service.  The authorized audiological 
evaluation showed puretone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
15
35
LEFT
15
10
10
45
45

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 98 percent in the left ear.  
The diagnosis was mild sensorineural "dip" in the right ear 
and mild sensorineural hearing loss in the left ear.

In this case, the veteran is not entitled to presumptive 
service connection for sensorineural hearing loss.  A 
diagnosis of sensorineural hearing loss was not rendered 
until many years after service (at the earliest, 1998), and 
there is no evidence showing that this disorder was 
manifested within the first post-service year.  In fact, the 
medical evidence from his many years of inactive military 
service conclusively demonstrates that hearing loss was not 
present up to and including 1988.

The veteran is not entitled to direct service connection for 
hearing loss in the right ear because the medical evidence 
does not show that he has a current disability.  None of the 
auditory thresholds between 500 and 4000 Hertz for the right 
ear was 40 decibels or greater.  Only one of the auditory 
thresholds between 500 and 4000 Hertz for the right ear was 
greater than 26 decibels, and his speech recognition score on 
the Maryland CNC Test was 100 percent for the right ear.  
Therefore, the veteran does not have a current hearing loss 
disability in the right ear according to VA regulations.  
Since there is no competent medical evidence of a current 
disability, the claim for service connection for right ear 
hearing loss is not plausible.

Although the veteran does meet the legal requirements for 
hearing loss in the left ear, there is no medical nexus 
evidence to associate the current decreased hearing acuity on 
the left with a disease or injury during service.  Incurrence 
of chronic left ear hearing loss during service is not shown.  
A diagnosis of left ear hearing loss was not rendered during 
active service.  Reports of service separation examinations, 
as well as those pertaining to the veteran's inactive service 
examinations, showed essentially normal hearing acuity for 
the left ear.  There is no post-service medical evidence 
showing complaints or diagnosis of decreased hearing acuity 
involving the left ear until 1998, which was 39 years after 
the veteran's separation from active service and 
approximately 10 years after his final separation from 
inactive service.  There is no competent evidence showing 
that he had any difficulties with his hearing in the left ear 
prior to 1998.  More importantly, at no time has a medical 
professional stated that the veteran's current decreased 
hearing acuity on the left is in any manner related to his 
military service or that it began during service.  Therefore, 
the Board concludes that this claim is not plausible.

The only evidence indicating that the veteran's claimed 
hearing loss is related to his military service consists of 
his current statements.  However, he cannot meet his initial 
burden under 38 U.S.C.A. § 5107(a) by simply presenting his 
own lay opinion.  He does not have the medical expertise to 
render a probative opinion as to medical diagnosis or 
causation.  See Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Until the veteran establishes a well-grounded claim, VA has 
no duty to assist him in developing facts pertinent to the 
claim, including providing him additional medical 
examinations at VA expense.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.326(a); see Morton v. West, 12 Vet. App. 477 (1999) (VA 
cannot assist a claimant in developing a claim that is not 
well grounded); Grivois v. Brown, 6 Vet. App. 136, 139-40 
(1994) (noting that "implausible claims should not consume 
the limited resources of the VA and force into even greater 
backlog and delay those claims which . . . require 
adjudication").  Nonetheless, where a claim is not well 
grounded, it is incomplete, and VA is obliged under 
38 U.S.C.A. § 5103(a) to advise the claimant of the evidence 
needed to complete his application for benefits.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  

The RO notified the veteran in the January 2000 supplemental 
statement of the case that the evidence did not demonstrate a 
plausible relationship between any current hearing loss and 
any disease or injury during service.  The Board views that 
information, in conjunction with the information contained in 
this decision, as informing the veteran of the type of 
evidence needed, thus satisfying Robinette.  See also Epps v. 
Brown, 9 Vet. App. 341, 344-45 (1996), aff'd Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997).  VA has no outstanding or 
further duty to inform the veteran of the necessity to submit 
certain evidence to complete his application for VA benefits 
as he has not referred to any specific piece of evidence that 
is missing.  See 38 U.S.C.A. § 5103(a).  He has not alleged 
that any medical records exist that would tend to show that 
he has hearing loss that is somehow related to his military 
service. 

The presentation of a well-grounded claim is a threshold 
issue.  Since the veteran has failed to present competent 
medical evidence that his claim for service connection for 
hearing loss is plausible, the claim must be denied as not 
well grounded.  Dean v. Brown, 8 Vet. App. 449 (1995); Boeck 
v. Brown, 6 Vet. App. 14, 17 (1993).  There is no duty to 
assist further in the development of this claim, because such 
additional development would be futile.  See Murphy, 1 Vet. 
App. 78.


2.  Asbestosis

The veteran contends that he has asbestosis as a result of 
asbestos exposure during service.  His service record (DD-
214) shows that he was a Boiler Operator from 1958 to 1961, 
and he maintains that asbestos was extensively used in that 
environment.  His active and inactive service medical records 
show no respiratory complaints.  A chest x-ray conducted in 
June 1985 at Methodist Hospital showed early signs of 
interstitial pulmonary fibrosis.

In June 1999, a chest x-ray showed increased interstitial 
markings in the lung bases with multiple small nodules.  Dr. 
Fletcher concluded that these findings were consistent with 
asbestosis.  In July 1999, computerized tomography (CT) scan 
of the chest showed increased interstitial markings and small 
punctate nodules, which Dr. Fletcher again concluded was 
consistent with asbestosis.  In contrast, VA examination in 
December 1998, which also included chest x-ray and CT scan, 
yielded no evidence of asbestosis. 

There is no statute specifically dealing with asbestos and 
service connection for asbestos-related diseases, nor has the 
Secretary promulgated any specific regulations.  However, in 
1988, VA issued a circular on asbestos-related diseases that 
provided guidelines for considering asbestos compensation 
claims.  See Department of Veterans Benefits, Veterans' 
Administration, DVB Circular 21-88-8, Asbestos-Related 
Diseases (May 11, 1988).  The information and instructions 
contained in the DVB Circular have since been included in VA 
Adjudication Procedure Manual, M21-1, part VI, para. 7.21 
(January 31, 1997) (hereinafter "M21-1").  Also, a recent 
opinion by VA's General Counsel discussed the provisions of 
M21-1 regarding asbestos claims and, in part, also concluded 
that medical nexus evidence is needed to establish a well-
grounded claim based on alleged in-service asbestos exposure.  
VAOPGCPREC 4-00.

VA must analyze the veteran's claim of entitlement to service 
connection for asbestos-related disease under these 
administrative protocols using the following criteria.  Ennis 
v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 
Vet. App. 428, 432 (1993).  The latency period for asbestos-
related diseases varies from 10 to 45 or more years between 
first exposure and development of disease.  M21-1, Part VI, 
7.21(b)(2), p. 7-IV-3 (January 31, 1997).  An asbestos-
related disease can develop from brief exposure to asbestos.  
Id. 

The veteran's contentions regarding in-service exposure to 
asbestos are plausible.  His service records indicate that he 
was a Boiler Operator from 1958 to 1961, and he served aboard 
Naval ships.  There is no evidence contradicting the 
veteran's assertions of exposure, and his assertions are 
consistent with his service duty.  The routine duties of a 
Boiler Operator would have exposed the veteran to asbestos if 
it were present on any of the ships he served on.  Based on 
this evidence, exposure to asbestos during service is 
established.  See McGinty v. Brown, 4 Vet. App. 428 (1993) 
(held that the veteran's testimony as to the cause of his 
disease was not competent evidence of causation because the 
determination of the cause of a disease is a medical matter; 
however, the veteran was competent to testify as to the facts 
of his asbestos exposure, i.e., wearing asbestos gloves while 
performing his duties as a "hot caseman" in the Navy). 

Dr. Fletcher referenced the veteran's history of asbestos 
exposure during service and rendered diagnoses of asbestosis.  
Although Dr. Fletcher did not expressly indicate that the 
veteran's asbestos-related disease resulted from in-service 
exposure, as discussed below, the diagnosis based on a 
history of asbestos exposure during service included, by 
inference, a conclusion that the diagnosed disorder was 
related to such exposure.  In other words, the diagnosis of 
asbestosis was based, at least in part, on the reported 
history of exposure to asbestos during service.  Assuming the 
credibility of this evidence, the claim must be said to be 
plausible, and therefore well grounded.  See, e.g., Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996) ("possible" link 
enough to well grounded claim); cf. Hodges v. West, 13 Vet. 
App. 287, 291 (2000) (because the only trauma shown in the 
record was the trauma the veteran received during service, 
then the physician's diagnosis of a post-traumatic condition 
is sufficient evidence of nexus).  Although there is also 
medical evidence indicating that the veteran does not have 
asbestosis, such evidence is not for consideration at this 
stage of adjudication, but, rather, will be considered when 
the claim is decided on the merits.

The Board concludes that this is not the type of well-
grounded claim that is meritorious on its own, but rather one 
that may be capable of substantiation with further 
development of the medical evidence on remand.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The record does not 
contain sufficient evidence to decide this claim fairly, as 
discussed more fully below.  Accordingly, further assistance 
is required to comply with the duty to assist mandated by 
38 U.S.C.A. §§ 5103 and 5107.  The necessary development will 
be discussed in the REMAND section below.


B.  Legal criteria concerning evaluation of a
service-connected disability

As indicated earlier, the first responsibility of a claimant 
is to present a well-grounded claim.  38 U.S.C.A. § 5107(a).  
In this case, the veteran perfected his appeal as to the 
initial grants of service connection and original assignment 
of disability ratings for residuals of prostate cancer and 
impotence.  His claims continue to be well grounded as long 
as the rating schedule provides a higher rating for the 
service-connected conditions.  Shipwash v. Brown, 8 Vet. 
App. 218, 224 (1995).

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.103.  The duty to assist includes, when 
appropriate, the duty to conduct a thorough and 
contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In this case, the RO provided the veteran an appropriate VA 
examination in 1998.  There is no medical evidence indicating 
that there has been a change in the severity of the veteran's 
prostate or penile disorders since he was last examined.  
There is also no indication that VA or private treatment 
records exist that have not been obtained.  There is 
sufficient evidence to rate the service-connected 
disabilities fairly.  Therefore, the duty to assist the 
veteran has been satisfied.

The veteran has disagreed with the original disability 
ratings assigned for his residuals of prostate cancer and 
impotence.  There is a distinction between a claim based on 
disagreement with the original rating awarded and a claim for 
an increased rating.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The Statement of the Case issued to the veteran in 
May 1999 shows that the RO considered all the evidence of 
record in assigning the original disability ratings for 
residuals of prostate cancer and impotence.  The RO did not 
limit its consideration to only the recent medical evidence 
of record, and did not therefore violate the principle of 
Fenderson.  The veteran has been provided appropriate notice 
of the pertinent laws and regulations and has had his claims 
of disagreement with the original ratings properly considered 
based on all the evidence of record.  

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.  
Since the veteran appealed the initial rating assigned for 
his back disorder, the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the rating 
may be higher or lower for segments of the time under review 
on appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999).

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  


1.  Residuals of prostate cancer

In 1996, the veteran underwent a radical prostatectomy for 
prostate cancer.  He has been granted service connection for 
residuals of the prostate cancer based on a presumption that 
he was exposed to Agent Orange while serving in Vietnam.  See 
38 C.F.R. § 3.309(e).  Associated with the claims file are 
his medical records from Dr. Fry, who treated him for the 
prostate cancer and has continued to treat him for any 
residuals, which are dated from 1994 to 1999.  Also, the 
veteran underwent a VA examination in 1998. 

The veteran is currently evaluated under 38 C.F.R. § 4.115b, 
Diagnostic Code 7528, as 10 percent disabled.  Diagnostic 
Code 7528 pertains to malignant neoplasms of the 
genitourinary system and provides a 100 percent evaluation 
when such a condition is active or being treated.  Following 
the cessation of surgical, x-ray, antineoplastic, 
chemotherapy, or other therapeutic procedure, the 100 percent 
rating shall continue with a mandatory VA examination at the 
expiration of six months.  

In this case, the veteran did not apply for service 
connection for prostate cancer until long after surgery and 
cessation of treatment for the disease.  Therefore, he was 
not eligible for assignment of a 100 percent rating for any 
period of time under Diagnostic Code 7528.  See 38 C.F.R. 
§ 3.400(b)(2)(ii) (disability compensation pursuant to a 
grant of presumptive service connection will be awarded from 
date of receipt of claim if claim filed more than one year 
after separation from service). 

Under Diagnostic Code 7528, where there has been no local 
reoccurrence or metastasis of the cancer following the 
cessation of treatment, then the disability is rated on the 
residuals of voiding dysfunction or renal dysfunction, 
whichever is predominant.  Diseases of the genitourinary 
system generally result in disabilities related to renal or 
voiding dysfunctions, infections, or a combination of these.  
Review of the medical evidence in this case reveals no 
evidence of reoccurrence or metastasis of the veteran's 
prostate cancer subsequent to his prostatectomy.  Hence, his 
post-operative residuals of the prostate cancer are evaluated 
under either voiding dysfunction or renal dysfunction, 
whichever is predominant, under 38 C.F.R. § 4.115a (ratings 
of the genitourinary system-dysfunctions).

In this case, the residuals of prostate cancer are most 
appropriately evaluated in terms of voiding dysfunction, as 
there is no medical evidence of renal dysfunction.  Voiding 
dysfunction is rated under the three subcategories of urine 
leakage, urinary frequency, and obstructed voiding.  In this 
case, there is no medical evidence of symptomatology 
associated with obstructed voiding (i.e., urinary retention 
requiring intermittent or continuous catheterization, etc.), 
and the veteran has not complained of symptoms such as 
hesitancy, slow or weak stream, or decreased force of stream.  
In fact, Dr. Fry's records indicate that the veteran is able 
to adequately empty his bladder, and his stream is also 
adequate.  No medical professional has stated that the 
veteran has obstructed voiding, and there is no medical 
evidence showing any urinary tract infections.  Therefore, 
the rating assigned to the veteran's residuals of prostate 
cancer will be based on the severity of voiding dysfunction 
in terms of urine leakage or urinary frequency, which are the 
veteran's only complaints.

Ratings for urine leakage range from 20 to 60 percent.  A 60 
percent rating contemplates continual urine leakage, post-
surgical urinary diversion, urinary incontinence, or stress 
incontinence requiring the use of an appliance or the wearing 
of absorbent materials which must be changed more than 4 
times per day.  A 40 percent rating contemplates leakage 
requiring the wearing of absorbent materials that must be 
changed 2 to 4 times per day.  A 20 percent rating 
contemplates leakage requiring the wearing of absorbent 
materials that must be changed less than 2 times per day.

Ratings for urinary frequency range from 10 to 40 percent.  A 
40 percent rating contemplates daytime voiding interval less 
than 1 hour, or awakening to void 5 or more times per night.  
A 20 percent rating contemplates daytime voiding interval 
between 1 and 2 hours, or awakening to void 3 to 4 times per 
night.  A 10 percent rating contemplates daytime voiding 
interval between 2 and 3 hours, or awakening to void 2 times 
per night.

Reviewing the pertinent evidence of record, the Board 
concludes that the veteran's residuals of prostate cancer are 
most appropriately evaluated as 10 percent disabling on the 
basis of urinary frequency, as defined by 38 C.F.R. § 4.115a.  
To summarize his complaints, as shown by the medical records 
from Dr. Fry, the 1998 VA examination, and his hearing 
testimony, the veteran (a) has to get up to urinate 1-2 times 
per night (nocturia), (b) complains of urinary frequency 
which Dr. Fry classified as "mild" (but his bladder empties 
adequately and stream is also adequate), and (c) has slight 
"stress" incontinence or leakage in certain positions (but 
does not need to wear absorbent pads, although he changes his 
clothing twice per day).

The veteran's complaints are consistent with those 
contemplated for a 10 percent rating (awakening to void two 
times per night).  He is not "required" to wear absorbent 
materials, as needed for a 20 percent rating.  Because there 
is no evidence that the veteran's daytime voiding interval is 
between 1-2 hours, or that he awakens to void 3-4 times per 
night, or that he must wear absorbent materials, an 
evaluation higher than 10 percent is not warranted.  Although 
the Board recognizes that having cancer was a frightening 
experience for the veteran, as he stated in his substantive 
appeal, the rating Schedule does not provide for a disability 
rating higher than 10 percent, following cessation of 
treatment for prostate cancer, unless the criteria discussed 
above are met.

The Board has considered whether any other diagnostic codes 
are potentially applicable to the veteran's condition.  
However, Diagnostic Code 7528 is the only diagnostic code 
pertinent to residuals of any genitourinary cancer, and 
evaluations have been considered under all the criteria 
applicable to voiding dysfunction, since the veteran does not 
have renal dysfunction.

The Board notes that from the testimony presented in 1999, a 
major residual of the veteran's prostate cancer is his 
psychiatric symptomatology (i.e., personality changes, 
increased anger, etc.), and he is receiving a separate 10 
percent disability rating for these symptoms.

2.  Impotence

The veteran has been granted service connection for 
impotence, which has resulted from the prostatectomy for his 
prostate cancer.  He is currently assigned a zero percent 
disability rating for this condition under 38 C.F.R. 
§ 4.115b, Diagnostic Code 7522.

Sexual impotence itself does not have a specific diagnostic 
code.  When a veteran is diagnosed with an unlisted 
condition, it must be rated under a closely related disease 
or injury where the affected functions, anatomical location, 
and symptomatology are closely analogous.  38 C.F.R. § 4.20.  
Therefore, the veteran's sexual impotence is rated as 
analogous to a penile deformity with loss of erectile power 
under Diagnostic Code 7522.  A compensable evaluation under 
Diagnostic Code 7522 requires both deformity of the penis and 
loss of erectile power.  In every instance where the schedule 
does not provide a zero percent evaluation for a diagnostic 
code, a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.

The medical evidence does not show that the veteran has a 
penile deformity.  Not only is it necessary that a claimant 
has loss of erectile power under Diagnostic Code 7522, but 
there must be penile deformity as well.  Therefore, since the 
required residuals for a compensable evaluation are not 
shown, a compensable evaluation for the veteran's sexual 
impotence is not warranted.  38 C.F.R. §§ 4.7, 4.20, and 
4.115b, Diagnostic Code 7522.  

There is no reasonable doubt regarding the level of the 
veteran's disability.  Although the Board is sympathetic to 
the difficulties caused by the veteran's impotence, and its 
effect on his life and relationship with his spouse, a 
compensable rating cannot be assigned without evidence of 
penile deformity.  The Board again notes that the veteran is 
receiving special monthly compensation benefits by reason of 
sexual impotence under 38 C.F.R. § 3.350(a) on account of 
loss of use of a creative organ.  

The Board has considered whether any other diagnostic codes 
are potentially applicable to the veteran's condition.  
However, Diagnostic Code 7522 is the only analogous 
diagnostic code for sexual impotence.


ORDER

Having found the claim not well grounded, entitlement to 
service connection for hearing loss is denied.

The claim of entitlement to service connection for asbestosis 
is well grounded, and, to that extent only, the appeal is 
granted. 

Entitlement to an initial disability rating higher than 10 
percent for residuals of prostate cancer is denied.

Entitlement to an initial compensable disability rating for 
impotence is denied.


REMAND

In order to ensure that the Board has a complete record upon 
which to decide the veteran's claim for service connection 
for asbestosis, additional evidentiary development is needed.

With asbestos-related claims, the Board must determine 
whether the claim development procedures applicable to such 
claims have been followed.  Ashford v. Brown, 10 Vet. 
App. 120, 124-125 (1997) (while holding that the veteran's 
claim had been properly developed and adjudicated, the Court 
indicated that the Board should have specifically referenced 
the DVB Circular and discussed the RO's compliance with the 
Circular's claim-development procedures).  With these claims, 
the RO must determine whether military records demonstrate 
evidence of asbestos exposure during service, develop whether 
there was pre-service and/or post-service occupational or 
other asbestos exposure, and determine whether there is a 
relationship between asbestos exposure and the claimed 
disease, keeping in mind the latency and exposure information 
discussed above.  M21-1, Part VI, 7.21(d)(1), p. 7-IV-3 and 
7-IV-4 (January 31, 1997).  

The radiographic changes that would be indicative of asbestos 
exposure include interstitial pulmonary fibrosis 
(asbestosis), pleural effusions and fibrosis, pleural 
plaques, mesotheliomas of pleura and peritoneum.  M21-1, Part 
VI, 7.21(a)(1), p. 7-IV-3 (January 31, 1997).  As discussed 
above, a 1985 chest x-ray showed interstitial pulmonary 
fibrosis, which, according to M21-1, would be indicative of 
asbestos-related disease.  The Board does not know if the 
findings reported by Dr. Fletcher (increased interstitial 
markings) have the same medical significance as interstitial 
pulmonary fibrosis.  

Although the RO attempted to thoroughly develop the evidence 
for the Board's review, the medical evidence in this case as 
to whether the veteran in fact has asbestosis is 
contradictory.  For this reason, the veteran underwent a 
second VA examination in 1999, wherein the examiner, in 
conjunction with a pulmonologist, reviewed the findings from 
the chest x-ray and CT scan performed during the 1998 VA 
examination as compared to Dr. Fletcher's records, and 
concluded that there was no clinical evidence of asbestosis.  
However, the negative 1998 findings pre-dated Dr. Fletcher's 
findings, and do not, therefore, negate Dr. Fletcher's 
conclusions.  The Board cannot decide the veteran's claim 
based on Dr. Fletcher's records alone, since the medical 
evidence is so inconsistent (i.e., abnormalities in 1985, 
none in 1998, additional abnormalities in 1999), and the 
Board cannot make a decision based on its own unsubstantiated 
medical conclusions.  See Colvin v. Derwinski, 1 Vet. App. 
171 (1991).  Therefore, it is necessary that additional 
diagnostic testing be done that will conclusively demonstrate 
whether the veteran currently has asbestosis.

Also, there is no indication that Dr. Fletcher's opinion was 
based upon review of pertinent medical evidence.  It is 
necessary that a medical professional review the veteran's 
claims file, including the service medical records, and 
provide an opinion as to the likelihood that any current 
asbestos-related disease is related to the veteran's military 
service.  A medical opinion is needed, since there is not 
sufficient evidence upon which the Board can decide the 
claim.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); 
Santiago v. Brown, 5 Vet. App. 288, 292 (1993).

Furthermore, during the 1998 VA examination, the veteran 
stated that he was first diagnosed with asbestosis in 1987 or 
1988 when chest x-rays were conducted in conjunction with 
knee surgery.  It is not known where these x-rays were 
conducted, but they would certainly be relevant to the claim 
for service connection, particularly since the current 
medical evidence of record is contradictory as to the 
existence of asbestosis.  Therefore, an attempt to obtain 
these records is warranted.  Robinette v. Brown, 8 Vet. 
App. 69 (1995). 

Accordingly, while the Board regrets the delay, this claim is 
REMANDED for the following:

1. The RO should ask the veteran to 
complete the appropriate documentation 
authorizing the VA to obtain his medical 
records from whichever medical facility 
and/or physician conducted chest x-rays 
in 1987 or 1988 that allegedly showed 
evidence of asbestosis.  If the request 
is unsuccessful, the RO should advise the 
veteran that these records are important 
to his claim and that it is his 
responsibility to submit them.  See 38 
C.F.R. § 3.159(c).  The RO should provide 
the veteran with an appropriate period of 
time within which to respond and/or 
submit the records.

2.  After the above evidence has been 
obtained, the RO should schedule the 
veteran for a VA examination with a 
pulmonary specialist.  The specialist 
must be provided with the entire claims 
folder and a copy of this remand prior to 
the examination.  The specialist must 
indicate in the report that the entire 
claims file was reviewed, and he or she 
must provide a complete and detailed 
rationale for all conclusions and 
opinions.

The specialist should perform all 
necessary tests in order to determine 
whether the veteran currently has 
asbestosis or any other asbestos-related 
disease.  Prior to rendering the 
following opinions, the examiner should 
review all the evidence of record, 
including, but not limited to, the 
service medical records; the 1985 chest 
x-ray report showing interstitial 
pulmonary fibrosis; the veteran's 
statements concerning the circumstances 
surrounding the in-service exposure to 
asbestos (see, e.g., November 1998 
handwritten statement and 1999 hearing 
testimony) versus post-service exposure 
to asbestos (see 1998 VA examination 
report); the 1998 and 1999 VA examination 
reports; and the records/opinion from Dr. 
Fletcher.  

Following the examination of the veteran, 
the specialist should render an opinion 
as to whether the veteran currently has 
asbestos-related disease, and, if so, 
whether it is at least as likely as not 
that the current disorder is related to 
in-service asbestos exposure.  In 
rendering these opinions, the specialist 
must reconcile the contradictory medical 
evidence of record as to the current 
existence of asbestosis.  The specialist 
should also discuss evidence in the 
record that could indicate other possible 
etiologies for development of a lung 
disorder, such as the veteran's exposure 
in 1967 to a fellow servicemember who had 
tuberculosis, and the veteran's history 
of cigarette smoking.  


3.  Subsequently, the RO should review 
the claims folder and ensure that all of 
the above development actions have been 
conducted and completed in full and that 
the requested opinions are in compliance 
with the directives of this REMAND.  If 
the report is deficient in any manner or 
fails to include adequate responses to 
the specific questions requested, it must 
be returned to the specialist for 
correction.  38 C.F.R. § 4.2; see also 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  Thereafter, the RO should 
readjudicate the veteran's claim for 
service connection for asbestosis, with 
consideration of the entire record and 
all applicable laws and regulations.  In 
adjudicating the claim, the RO should 
take into consideration with heighten 
mindfulness the benefit of the doubt 
rule.  38 U.S.C.A. § 5107(b).  If the 
evidence is not in equipoise, the RO 
should explain why.  See Cartwright v. 
Derwinski, 2 Vet. App. 24, 26 (1991).

5.  The veteran is hereby informed that 
he has the right to submit additional 
evidence and argument on the matter that 
the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  He is further advised that he 
should assist the RO in the development 
of his claim, and that failure to 
cooperate or to report for any requested 
examination without good cause may result 
in an adverse decision.  See 
38 C.F.R. §§ 3.158 and 3.655; Wood v. 
Derwinski, 1 Vet. App. 191, 193 (1991).

If the benefit sought on appeal remains denied, the RO should 
provide the veteran a supplemental statement of the case, and 
he should be afforded a reasonable period of time within 
which to respond thereto.  Then, the entire claims folder 
should be returned to the Board for further appellate 
consideration, if in order.  The veteran need take no action 
until he is so informed. The purpose of this REMAND is to 
obtain additional evidence.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (Historical and Statutory Notes) (West 
Supp. 2000).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

 



